DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/966,566 filed 07/31/2020 by Hiroyuki Hashimoto, Tomokazu Takashina, and Eri Kohira.
Claims 1-10 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ABE (US 2019/0190098 A1).
With respect to claim 1.  ABE teaches a secondary battery 1001 that includes a plurality of battery cells 14, separators 15 each disposed between the cells 14, and a housing 31 that accommodates battery cells and separators therein (paragraph 0029).  As seen in Figure 3, this is taken to be a battery stack formed by the plurality of cells 14, and the housing 31 is taken to be the claimed fixing member.  Each of the separators 15 includes a frame 16 and a heat insulation sheet 11 disposed in the frame 16 (paragraph 0029).  The frame 16 is formed of a thermoplastic resin such as PBT (paragraph 0029).  Further included are dense resin layers 13a and 13b (paragraph 0013).  The resins layers are formed on an outer peripheral portion of the fiber sheet 12 (paragraph 0016).  These frame and resin layers are taught as being a dense PBT material (paragraphs 0016 and 0029).  Therefore the frame is taken to have a higher rigidity than the heat insulating base material member, such as the heat insulating sheet 11.  
ABE does not explicitly teach the insulating sheet 11 has flexibility of being deformed by being pressed by expanding of the stacking surface of each of the plurality of battery cells, and absorbs expansion of the expansion of the stacking surface of the battery cells.  ABE teaches the heat insulation she et 11 includes fiber sheet 12 having spaces inside (paragraph 0013).  There is a silica xerogel 91 held in spaces of the fiber sheet (paragraph 0013).  Therefore the material of the heat insulation sheet 11 of ABE is taken to inherently have a degree of flexibility, and is taken to inherently be able to compensate at least a small amount of an expansion of the cells as claimed.  
With respect to claim 2.  ABE teaches both the dense resin layers 13a and 13b and the frame 16 are made of polybutylene terephthalate, PBT (paragraphs 0016 and 0029).  PBT is taken to be a plastic.
With respect to claim 3.  ABE teaches the heat insulation sheet 11 includes spaces 112s, which are taken to be the claimed innumerable voids, and the xerogel 91 are then formed in those spaces (paragraph 0013).  The silica xerogel 91 is taken to be the claimed insulating gel.  
With respect to claim 4.  ABE teaches fibers 112 that includes glass fibers which are flame retardant (paragraph 0014).  As seen in Figure 2 these fibers form a three-dimensionally assembled fibers in a non-directional manner, and provides spaces 112s (paragraph 0014).  
With respect to claim 8.  ABE teaches as seen in Figure 4 the frame 16 shapes along four sides of the stacking surface of each of the cells.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE (US 2019/0190098 A1) in view of HILLIARD (US 4,115,356).
Claim 6 is dependent upon claim 3 which is rejected above under 35 U.S.C. 102 in view of ABE and claim 7 is dependent upon claim 6.  ABE teaches the use of silica xerogel (paragraph 0014).  This silica xerogel has flame retardant properties (paragraph 0014).  ABE then teaches a silica xerogel, but does not explicitly teach an aerogel.
HILLIARD teaches the use of flame retardants (column 5 lines 30-31).  Such elements may include silica aerogel and silica xerogel (column 5 lines 32-36).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the silica xerogel of ABE with a silica aerogel, as HILLIARD teaches that a silica aerogel is a known substitute for a silica xerogel as a function of filler or flame retardant.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE (US 2019/0190098 A1) in view of EJIRI (US 2015/0270589 A1).
Claim 5 is dependent upon claim 3 which is rejected above under 35 U.S.C. 102 in view of ABE.  ABE does not explicitly teach the insulating base material is a foam.
EJIRI teaches a plurality of battery cells with spacers arranged between the cells (abstract).  The spacers may be formed from a foam member, such as a heat insulating sheet of foam material (paragraph 0047).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the fiber sheet of ABE with the foam member of EJIRI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE (US 2019/0190098 A1) in view of KUROSAWA (US 2011/0200862 A1).
Claim 9 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of ABE.  ABE does not explicitly teach an elective vehicle.
KUROSAWA teaches a battery module that includes a plurality of cells and separators each of which has an insulating properties and is interposed between adjacent cells (abstract).  The battery module 1 is an in vehicle mount battery module for an electric vehicle which uses an electric motor as a driving source (paragraph 0028).  Such an electric vehicle is taken to include at least wheels driven by the motor, as that is what an electric vehicle is.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the battery module of ABE on an electric vehicle such as taught by KUROSAWA, as this is a simple combination of known prior art elements in order to achieve predictable results, as KUROSAWA teaches a known application of the battery modules.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE (US 2019/0190098 A1) in view of LI (US 2019/0225093 A1). 
Claim 9 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of ABE.  ABE does not explicitly teach an electric vehicle.
LI teaches a battery system that includes a battery pack for an electric vehicle (paragraph 0045).  The vehicle includes at least an electric machine operatively connected to wheels (paragraph 0045).  The electric machine 14 is taken to be the claimed motor, and provides torque to the wheels (paragraph 0045).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the battery module of ABE on an electric vehicle such as taught by LI, as this is a simple combination of known prior art elements in order to achieve predictable results, as LI teaches a known application of the battery modules.  
Claim 10 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of ABE.  ABE does not explicitly teach a power supply controller that controls the charge and discharge from the power supply device.  
LI teaches a battery system for a vehicle, such as an electric vehicle (abstract).  There is further included an electronic controller which connects the battery pack to the electric machine through a power inverter and executes an energy management method of charging and discharging the battery pack (paragraph 0045).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the energy management system including the controller for controlling the charging and discharging of the battery pack as taught by LI for the battery system of ABE, as this is a combination of known prior art elements in order to achieve predictable results, as LI teaches a known application of a battery pack.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722